1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
12   KWONG HIU YUNG,                     )                   Case No.: C 11-01056 PSG
                                         )
13                     Plaintiff,        )                   ORDER SETTING BRIEFING
                                         )                   SCHEDULE FOR MOTION TO
14         v.                            )                   DISMISS
                                         )
15   IT DISCOVERY, INC., et al.,         )                   (Re: Docket No. 6)
                                         )
16                     Defendants.       )
     ___________________________________ )
17
            On March 22, 2011, Plaintiff filed a motion to enlarge time on Defendants’ Motion to
18
     Dismiss or, in the Alternative, for Summary Judgment or Transfer. On April 13, 2011, Plaintiff’s
19
     motion to enlarge time was denied. Plaintiff’s opposition to Defendants’ Motion to Dismiss or, in
20
     the Alternative, for Summary Judgment or Transfer was due on April 5, 2011, but no opposition
21
     was filed. The court now sets a revised briefing schedule for Defendants’ Motion to Dismiss or,
22
     in the Alternative, for Summary Judgment or Transfer.
23
            IT IS HEREBY ORDERED that Plaintiff shall file any opposition no later than April 20,
24
     2011 by 5 p.m. Defendants shall file any reply no later than April 22, 2011. Oral argument will
25
     be heard on April 26, 2011 at 10 a.m.
26
     Dated: April 13, 2011
27
28                                               PAUL S. GREWAL
                                                 United States Magistrate Judge

                                               ORDER, page 1
 1   Notice of this filing was automatically mailed to counsel via the court’s Electronic Case Filing
     system.
 2
     A copy of this filing was mailed to:
 3
     Kwong Hiu Yung
 4   1376 Keenan Way
     San Jose, CA 95125-5990
 5
     Dated: April 13, 2011
 6
                                                   /s/ Chambers Staff
 7                                             Chambers of U.S. Magistrate Judge Paul S. Grewal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             ORDER, page 2